Title: From Thomas Jefferson to John McDowell, 1 February 1800
From: Jefferson, Thomas
To: McDowell, John



Sir
Philadelphia Feb. 1. 1800

Your favor of Oct. 3. was recieved in due time; by which I percieve that the sale of nails at your market is too slow to merit further attention. I would therefore make you a proposition on the subject of those remaining on hand. I have occasion the ensuing summer for 4. or 500 ℔ of feathers for making beds, and I understand they are to be had good & cheap with you. perhaps you can get them from your customers in the ordinary course of dealing in paiment of their accounts. if you think proper to take the balance of the nails on hand, I will accept paiment in this way, taking for granted you will take care to recieve none but goose feathers, unmixed & well aired. be so good as inform me whether this proposition is agreeable, that, if it is not, I may decide what else is best to be done with those remaining unsold. a letter put into your post office & directed to me here, will come safely and readily. I am Sir
Your very humble servt

Th: Jefferson

